DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/20/2021.  Claims 3, 9-11, and 15-16 have been canceled previously. Claims 1, 2, 4-8, 12-14, and 17-18 are pending in this office action, of which claims 1, 8 and 14 are independent claims.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/20/2021, with respect to the non-statutory double patenting rejection with co-pending application 16/177,843 have been fully considered. The rejection has been respectfully maintained.
Applicant’s arguments, see pages 6-9, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-8, 12-14, and 17-18 under 35 USC 103 have been fully considered but are not persuasive.

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation

 
Applicant argues:
a.	A first count of database tables or columns of the first dataset, and a second count of database tables or columns of the second dataset (page 6). 
In response to applicant's argument a:  The argument is that Counting or taking a maximum of rows/entries is not the same as counting a number of tables or columns, as claimed. Tables and columns form part of the structure of the database, whereas the rows/entries form the content or data.
	Examiner respectfully disagree. Kessler not only teaches count of rows/entries, but also teaches changes of the database structure as argued. Para 0045 of Kessler teaches that in some instances, one or more of the monitored tables 122 may be associated with combined sets of data, including joins or unions of various other tables. Those particular tables and their various combinations may be stored or identified in a table index 120, which can allow the various monitored tables 122 to be accessed and understood by outside systems and components with para 0038 for if there are two different original tables (i.e., two tables represents number of tables), each with a sequence column, then changes to any combination of the tables (e.g., a join, etc.) (i.e., join changes the structure of the database) can be detected by investigating both sequence columns (i.e., first dataset indicate information of the column of the first table and second dataset indicate information of the column of the second table) following 


	b.	Orchestrate data between the first dataset and the second dataset based on a difference in a dataset structure represented by the variance value representing a difference in the first and second counts of database tables or columns (page 7).
	In response to applicant's argument b:  The argument is that Kessler’s sequence column and storing COUNT and MAX values would be incapable of determining change in database structure.
	Examiner respectfully disagree. Kessler teaches in Para 0045 that in some instances, one or more of the monitored tables 122 may be associated with combined sets of data, including joins or unions of various other tables. Those particular tables and their various combinations may be stored or identified in a table index 120, which can allow the various monitored tables 122 to be accessed and understood by outside systems and components with para 0038 for if there are two different original tables (i.e., two tables represents number of tables), each with a sequence column, then changes to any combination of the tables (e.g., a join, etc.) (i.e., join changes the structure of the database) can be detected by investigating both sequence columns (i.e., first dataset indicate information of the column of the first table and second dataset indicate information of the column of the second table) following the same or similar strategy. With para 0043 for at different intervals or in response to particular events, a current count of the entries/rows in the monitored table 122 can be counted, along with a maximum value in the sequence number column 126. Those calculated values can be saved, and stored in a table-related set of metadata 128, with the current count of entries/rows being stored as COUNT 130 and the maximum sequence number value stored at MAX 132. In response to later events, triggers, 
		In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8 and 14  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 9 and 14  of copending Application No.  16/177, 843. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection. See the following chart for claim correspondences:

Instant Application # 16/133,040
Co-pending Application #16/177,843
Claims 1, 8 and 14. An apparatus comprising: a network interface to receive a first dataset and a second dataset, wherein the first dataset includes first metadata and the second dataset includes second metadata, wherein the first metadata includes a first count of database tables or columns of the first dataset, wherein the second metadata includes a second count of database tables or columns of the second dataset, and wherein the variance value is computed from the first count and the second count; 
a processor to determine a variance value associated with the first metadata and the second metadata; 



a memory storage unit to store the first metadata, the second metadata, and the variance value; and 



wherein the processor is to use the variance value to identify a difference in a dataset structure between the first dataset and the second dataset as represented by the variance value representing a difference in the first and second counts of database tables or columns to orchestrate data between the first dataset and the second dataset; and 

wherein the memory storage unit maintains a table to store the first metadata, the second metadata, and the variance value. 


Claim 2. The apparatus of claim 1, wherein the processor determines the variance value by a joining process of the first metadata with the second metadata.  

Claims 1, 9 and 14. An apparatus comprising: a network interface to receive first metadata and second metadata, wherein the first metadata is associated with a first data source and the second metadata is associated with a second data source; 
a processor to determine a first series of variance values associated with first metadata and second metadata, and to determine a second series of variance values associated with first metadata and second metadata; 
a memory storage unit to store the first series of variance values and the second series of variance values; 
an analysis engine to analyze the first series of variance values and the second series of variance values to confirm compatibility between the first data source and the second data source, wherein the second series of variance values is to be analyzed after the first series of variance values is passed; and 


          an orchestration engine to combine a first dataset from the first data source with a second dataset from the second data source to generate a combined dataset when compatibility is confirmed.  











Claim 2. The apparatus of claim 1, wherein the processor calculates a variance value by a joining process of the first metadata with the second metadata.  



Claims 1, 2, 8 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘843 application anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘843 Application.  This is a provisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claims of '040 application with the claim features of determining series of variance values associated with first metadata from the first data source and second metadata from the second data source and using an analysis engine to confirm the compatibility between the fist data source and the second data source of the claims of '843 application to provide a system that would achieve the same function.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a network interface to receive a first dataset and a second dataset, wherein the first dataset includes first metadata and the second dataset includes second metadata; “ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure in Fig. 4 element 15a and paragraph 0036 described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al.,US 20180004509 A1, (hereinafter “Narasimhan”) and in view of Kessler, US 20190347345 A1 (hereinafter “Kessler”).

As to claim 1,
Narasimhan teaches an apparatus comprising: a network interface to receive a first dataset and a second dataset (Narasimhan, para 0018 and Fig. 1 user interface 130 provide access to various type of metadata management tools to utilize. Core 140 provides functionality and tools to manage metadata to identify metadata discrepancies that the core received metadata from one or more environments including development environment, quality assurance environment and/or production environment), wherein the first dataset includes first metadata and the second dataset includes second metadata (Narasimhan teaches in para 0018 core receive metadata from development environment (i.e., first metadata) and quality assurance environment(i.e., second metadata); 
a processor to determine a variance value associated with the first metadata and the second metadata (Narasimhan, para 0044,  Diff process agent 460 analyzes metadata and/or other information from each of the environments discussed above.  In one embodiment, diff process agent 460 operates on the metadata received from each of the environments to determine differences between the various metadata sets); and 
a memory storage unit to store the first metadata, the second metadata, and the variance value (Narashimhan, para 0033, diff agent 260 provides results to local metadata manager 270.  Local metadata manager 270 can operate to collect and/or analyze results provided by diff agent 260.  In one embodiment, local metadata manager 270 can maintain a file structure for storing metadata difference information.  In one embodiment, local metadata manager 270 can determine and/or implement updates between metadata versions that can be made current as the result of changes, deletions, inserts, updates, upserts and/or manual steps);
wherein the memory storage unit maintains a table to store the first metadata, the second metadata, and the variance value (Narashimhan, para 0033, diff agent 260 provides results to local metadata manager 270.  Local metadata manager 270 can operate to collect and/or analyze results provided by diff agent 260.  In one embodiment, local metadata manager 270 can maintain a file structure for storing metadata difference information.  In one embodiment, local metadata manager 270 can determine and/or implement updates between metadata versions that can be made current as the result of changes, deletions, inserts, updates, upserts and/or manual steps).

Narasimhan teaches the invention as claimed above, Narasimhan does not explicitly teach wherein the first metadata includes a first count of database tables or columns of the first dataset, wherein the second metadata includes a second count of database tables or columns of the second dataset, and wherein the variance value is computed from the first count and the second count; and wherein the processor is to use the variance value to identify a difference in a dataset structure between the first dataset and the second dataset as represented by the variance value representing a difference in the first and second counts of database tables or columns to orchestrate data between the first dataset and the second dataset.
However, Kessler teaches wherein the first metadata includes a first count of database tables or columns of the first dataset (Kessler, para 0038, 0043, the calculated COUNT and MAX values at T1 are stored as metadata (i.e., first metadata) associated with the monitored table, and can be used in response to later change detection attempts as a baseline to determine whether changes to the monitored table have occurred since T1), wherein the second metadata includes a second count of database tables or columns of the second dataset (Kessler, para 0038, 0079, the calculated COUNT and MAX at T2 is stored as the new metadata (i.e., second metadata) associated with the monitored table. Any future change detection operations can be based off of the new metadata from T2 (instead of the prior metadata from T1) until another change is received), and wherein the variance value is computed from the first count and the second count (Kessler, para 0038, 0079, In addition to performing the suitable first action in response to detecting the change to the monitored table, at 445, the calculated COUNT and MAX at T2 is stored as the new metadata associated with the monitored table.  Any future change detection operations can be based off of the new metadata from T2 (instead of the prior metadata from T1) until another change is received.  Method 400 can then return to 420, where a time between T2 and a later time T3 can take place, where one or more changes to the monitored table may or may not occur); and 
wherein the processor is to use the variance value to identify a difference in a dataset structure between the first dataset and the second dataset as represented by the variance value representing a difference in the first and second counts of database tables or columns to orchestrate data between the first dataset and the second dataset (Kessler, para 0043, Those calculated values can be saved, and stored in a table-related set of metadata 128, with the current count of entries/rows being stored as COUNT 130 and the maximum sequence number value stored at MAX 132. In response to later events, triggers, or attempts at accessing the data, a current calculated count and maximum value can be compared to the stored COUNT 130 and MAX 132 to determine if changes are present. In response to determining a change has occurred, the newly calculated count and maximum value (i.e., dataset structure) can be stored as the updated COUNT 130 and MAX 132 for later use. If no change has occurred (i.e., the stored COUNT 130 and MAX 132 match the current calculation), then the stored COUNT 130 and MAX 132 can remain the same. See Fig. 2A-2D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan by adding the method of change detection that may require a comparison of a complete table from a first time to a complete table at a second time in order to determine whether a particular table has been modified as taught by Kessler.

As to claim 2,
 The combination of Narasimhan and Kessler teaches the processor determines the variance value by a joining process of the first metadata with the second metadata (Narasimhan, para 0031, environment metadata manager operates to consolidate and manage metadata from various sources. As illustrated in FIG. 2, environment metadata manager 250 provides a file system to manage metadata).  
As to claim 4,
The combination of Narasimhan and Kessler teaches the table is accessible by the processor, the table to provide fast access to the first metadata, the second metadata, and the variance value from a combined location (Narasimhan teaches in para 0031 environment metadata manager operates to consolidate and manage metadata from various sources).  
As to claim 5,
The combination of Narasimhan and Kessler teaches the processor is to access the table to compare a first portion of the first metadata with a second portion of the second metadata with the variance value (Kessler, para 0078, in response to identified request or action, the current version of the monitored table is analyzed at T2 to calculate a COUNT of the current entries and a determination of the current MAX sequence column value.  Once calculated, method 400 continues at 435, where a determination of whether a change to the monitored table is detected based on a comparison of the stored COUNT and MAX values from T1 (and 415) to the values calculated at T2 (and 430).  If the new COUNT and MAX at T2 are the same as the stored COUNT and MAX at T1, then a determination can be made that no changes have occurred.  If, however, the new COUNT is larger than the stored COUNT, or the new MAX is larger than the stored MAX, a change to the monitored table can be considered detected).  

As to claim 6,
The combination of Narasimhan and Kessler teaches the table stores the variance value in a substructure (Narasimhan, para 0033, local metadata manager 270 can maintain a file structure for storing metadata difference information).  
As to claim 7,
The combination of Narasimhan and Kessler teaches the variance value is to indicate an extent of difference between the first dataset and the second dataset (Narashimhan teaches in para 0029, diff report agent 162 provides the results of an analysis of various metadata and provides a compilation of differences between the various metadata).  

As to claim 8,
Narasimhan teaches a method comprising: receiving a first dataset via a network interface, wherein the first dataset includes first metadata (Narasimhan teaches in para 0018 and Fig. 1 user interface 130 provide access to various type of metadata management tools to utilize. Core 140 provides functionality and tools to manage metadata to identify metadata discrepancies that the core received metadata from one or more environments including development environment, quality assurance environment and/or production environment) , wherein the first metadata includes a first count of database tables or columns; 
receiving a second dataset via the network interface, wherein the second dataset includes second metadata (Narasimhan teaches in para 0018 and Fig. 1 user interface 130 provide access to various type of metadata management tools to utilize. Core 140 provides functionality and tools to manage metadata to identify metadata discrepancies that the core received metadata from one or more environments including development environment, quality assurance environment and/or production environment), wherein the second metadata includes a second count of database tables or columns;
 joining the first metadata and the second metadata to generate combined metadata (Narasimhan teaches in para 0031 environment metadata manager operates to consolidate and manage metadata from various sources); 
storing the combined metadata and the variance value in a memory storage unit (Narashimhan, para 0033, diff agent 260 provides results to local metadata manager 270.  Local metadata manager 270 can operate to collect and/or analyze results provided by diff agent 260.  In one embodiment, local metadata manager 270 can maintain a file structure for storing metadata difference information.  In one embodiment, local metadata manager 270 can determine and/or implement updates between metadata versions that can be made current as the result of changes, deletions, inserts, updates, upserts and/or manual steps.

Narasinham teaches the invention as claimed above, Narasimhan does not explicitly teach calculating a variance value based on the first count and the second count of the combined metadata; and orchestrating data between the first dataset and the second dataset based on a difference in a dataset structure between the first dataset and the second dataset represented by the variance value representing a difference in the first and second counts of database tables or columns.

However, Kessler teaches calculating a variance value based on the first count and the second count of the combined metadata (Kessler, para 0038, 0078, the current version of the monitored table is analyzed at T2 to calculate a COUNT of the current entries and a determination of the current MAX sequence column value.  Once calculated, method 400 continues at 435, where a determination of whether a change to the monitored table is detected based on a comparison of the stored COUNT and MAX values from T1 (and 415) to the values calculated at T2 (and 430).  If the new COUNT and MAX at T2 are the same as the stored COUNT and MAX at T1, then a determination can be made that no changes have occurred.  If, however, the new COUNT is larger than the stored COUNT, or the new MAX is larger than the stored MAX, a change to the monitored table can be considered detected); and 
orchestrating data between the first dataset and the second dataset based on a difference in a dataset structure between the first dataset and the second dataset represented by the variance value representing a difference in the first and second counts of database tables or columns (Kessler, para 0099, change detection operations similar to those described in FIGS. 1-4 may be performed, where a count of entries and a maximum sequence column value from a prior time (e.g., generated, in some instances, in response to the first or previous queries) may be compared to similar calculations of the data or table at the current time.  In other instances, alternative change detection algorithms can be performed, such as reviewing a change log or analyzing a last update of the original data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan by adding the method of change detection that may require a comparison of a complete table from a first time to a complete table at a second time in order to determine whether a particular table has been modified as taught by Kessler.

As to claim 12,
The combination of Narasimhan and Kessler teaches maintaining a table to store the combined metadata and the variance value (Kessler, para 0053, The memory 118 may store various objects or data (e.g., the table index 120, one or more monitored tables 122 and any associated data 124 and table metadata 128, as well one or more detected change rules 134, as well as others, etc.)).  

As to claim 13,
The combination of Narasimhan and Kessler teaches dividing the table into a series of metadata associated with a portion of the combined metadata (Narasimhan teaches in para 0062 application metadata similarly allocated for each user based on the tenant data that is divided into individual tenant storage spaces).  
As to claim 14,
Claim 14 is a medium claim, correspondently and respectively recites the same limitations as claim 8. Therefore it is rejected under the same rationale as claim 8.
As to claim 17,
The combination of Narasimhan and Kessler calculating the variance value comprises calculating a numerical variance of the first count and the second count ((Kessler, para 0043, Those calculated values can be saved, and stored in a table-related set of metadata 128, with the current count of entries/rows being stored as COUNT 130 and the maximum sequence number value stored at MAX 132. In response to later events, triggers, or attempts at accessing the data, a current calculated count and maximum value can be compared to the stored COUNT 130 and MAX 132 to determine if changes are present (i.e., numerical variance). In response to determining a change has occurred, the newly calculated count and maximum value (i.e., dataset structure) can be stored as the updated COUNT 130 and MAX 132 for later use. If no change has occurred (i.e., the stored COUNT 130 and MAX 132 match the current calculation), then the stored COUNT 130 and MAX 132 can remain the same).  
As to claim 18,
The combination of Narasimhan and Kessler teaches the quantity of database elements includes a count of database tables or columns, and wherein the variance value is based on a difference in counts (Kessler, para 0078, Once calculated, method 400 continues at 435, where a determination of whether a change to the monitored table is detected based on a comparison of the stored COUNT and MAX values from T1 (and 415) to the values calculated at T2 (and 430). If the new COUNT and MAX at T2 are the same as the stored COUNT and MAX at T1, then a determination can be made that no changes have occurred. If, however, the new COUNT is larger than the stored COUNT, or the new MAX is larger than the stored MAX, a change to the monitored table can be considered detected).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Toumura et al. (US 20180101581 A1) discloses a data management system includes: a data storage unit 1 configured to store: a data group 102 that is a group of data provided with at least one metadata, and one or more metadata systems 103(1), 103(2) for interpreting the metadata, and to search for the data group with a selected metadata system, in accordance with a query; an impact evaluation unit 2 configured to obtain a variance between a plurality of metadata systems serving as comparison targets when the plurality of metadata systems execute the same query for the data storage unit; and a metadata system management unit 3 configured to select a metadata system, based on the variance obtained by the impact evaluation unit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NARGIS SULTANA/Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164